DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This application (effective filing date of July 2, 2021) is a CON of 17/100,664, filed 11/20/2020, 17/100,664 is a CON of 16/181,841 (issued as US Patent 11020361), filed 11/06/2018, 16/181,841 is a CON of 15/130,086 filed 04/15/2016 (now abandoned), 15/130,086 is a CON of 13/660,709 filed 10/25/2012 (now abandoned) 13/660,709 is a CON of 12/645,108 filed 12/22/2009 (issued as US Pat 8334281), 12/645,108 claims priority to 61/140,034 filed on 12/22/2008.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14 2022 has been entered.
 
Status of the Claims
	Claims 1, 3-5 and 7-23 are pending in this application.   Claims 1, 3-5, 7-11 and 16-23 are under examination as being directed to elected group 1 (drawn to a pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof) and elected species. Claims 12-15 are withdrawn. Claims 2 and 6 are canceled, new claims 18-23 are added.. 
	Applicants’ election of the species 
	Formulation F-P (see Specification, para. [0079], Table 2-1) and 
	Gastroparesis is also acknowledged. 
	Formulation F-P comprises (%w/v) 23.64 Metoclopramide HCl, 0.10 Citric Acid monohydrate, 0.44 sodium citrate dihydrate, 0.025 benzalkonium chloride solution 50%, 0.1 edetate disodium dehydrate, 3.0 sorbitol solution (70%), and QS purified water.
	It is noted that the examined species has been expanded to include various formulations taught by the cited prior art below, including the species of benzyl alcohol and sodium acetate  as noted below.
	Claim 1 has been amended so that is now it recites (1) benzalkonium chloride in an amount more than 0.02% (w/v) and up to about 0.05% (w/v) or (2) benzyl alcohol in an amount of less than 1 % (w/v). New claims 18-23 specify whether the benzalkonium chloride has a concentration of the various ranges cited therein
	Claim 11 has been identified as being (Currently amended) but has not been marked up to indicate any amendments.  For purposes of examination, it is being treated as being previously presented, per claim 11 of the June 7 2022 set of claims reproduced below.

    PNG
    media_image1.png
    91
    639
    media_image1.png
    Greyscale

	Claim 11 should be either properly amended as per the claim identifier or the claim identifier should be Previously Presented to indicate the prior amendment.
Response to Amendment
Applicant's arguments filed Sept 13 2022 have been fully considered but they are not persuasive. The amendment to claim 1 and addition of new claims 18-23 have necessitated new claim rejections (albeit over the same prior art). 
Applicant’s arguments, filed 9-13-2022, with respect to the rejection(s) of claim(s) claims 1, 4, and 6 to 10 for anticipation by Chiou (US 2003/0069232) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, filed 9-13-2022, with respect to the rejection(s) of claim(s) 1, 3, 4, 5, 7 to 9, 16, and 17 for anticipation by Lehman (US 2003/0059374Al) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection are made over obviousness as detailed below.

New Claim Rejections Necessitated by Amendment - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 4, 7-10 and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiou (US Publication 2003/0069232, published April 10, 2003). 
	Claim 1 is directed to an intranasal pharmaceutical composition having a pH of above about 4.5, comprising metoclopramide (MCP), or a pharmaceutically acceptable salt thereof, and either 
	(1) benzalkonium chloride in an amount more than 0.02% (w/v) and up to about 0.05% (w/v) or 
	(2) benzyl alcohol in an amount of less than 1 % (w/v); 
	wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks.
	In terms of claims interpretation, claim 1 recites its formulation has the structural
limitations of comprising MCP; benzalkonium chloride or benzyl alcohol, resulting in a
pH of above about 4.5. Therefore, prior art reciting these elements will teach
the claimed invention (despite any lack of teaching of teaching the intended use
limitations of an intranasal formulation or the observed properties of optical density
(O.D.) under specific storage and concentration conditions).
	In terms of claim interpretation, claim recites that the claimed composition comprising MCP or pharm. acceptable salt and EITHER 1) benzalkonium chloride as claimed OR 2) benzyl alcohol in an amount of less than 1 % w/v.  See also claim 11 where the pharmaceutical composition comprises benzyl alcohol at a concentration 
of up to about 0.8% (w/v). Thus, satisfaction of either condition by the prior art will render claims 1 and 11 obvious. 
	Regarding claim 1, Chiou (aka US Pub 232) teaches a pharmaceutical
composition (formulated for ocular delivery) comprising metoclopramide and a buffer
(carboxylic acid) where the acid buffer is in an amount sufficient to maintain the pH from about 4.5 to about 7.5 (more specifically a pH of about 5.5), see paragraphs 10, 85, 120
and claims 1-5, 8, 19 and 26.
	Regarding claim 1 and the limitation of benzalkonium chloride, Chiou teaches as a specific excipient, benzalkonium chloride, see paragraphs 90, 93 and 98. 
(1) benzalkonium chloride in an amount more than 0.02% (w/v) and up to about 0.05% (w/v) or (2) benzyl alcohol in an amount of less than 1 % (w/v);
	Regarding claim 1 and the limitation of benzalkonium chloride, Chiou teaches as a specific excipient, benzalkonium chloride, see paragraphs 90, 93 and 9

    PNG
    media_image2.png
    88
    300
    media_image2.png
    Greyscale

	While claim 1 recites that benzalkonium chloride is more than 0.02% by weight and Chiou teaches a top range of 0.02% by weight, because the claimed ranges touch upon each other, for example an amount taught by Chiou such as 0.021% (i.e. reasonably interpreted to be about 0.02% as per Chiou) would meet the limitation of  more than 0.02% as claimed.
	In terms of the obviousness analysis, while the ranges of benzalkonium chloride are not explicitly taught by Chiou, ranges that overlap or are close are sufficient to be prima facie obvious over those taught by the prior art,  see MPEP 2144.05. 
	Regarding claim 1 and the pH of above about 4.5, Chiou teaches said pH limitation for its MCP pharmaceutical formulations, where Chiou recites a pH from about 4.5 to about 7.5 (more specifically a pH of about 5.5) see paragraphs 10, 85, 120 and claims 1-5, 8, 19 and 26.
	In fact, Chiou specifically exemplifies examples of MCP within the claimed pH.

    PNG
    media_image3.png
    98
    299
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    82
    305
    media_image4.png
    Greyscale

See also claim 26.
	Amended claim 1 contains an intended use of an intranasal pharmaceutical composition in both the preamble and repeats said use in the body of the claim.
	While Chiou does not recite the limitations of “intranasal pharmaceutical composition” in the preamble, or a composition formulated for intranasal administration in the body of the claim, a determination must be made that these intended uses of the claimed formulation result in structural difference between the claimed invention [formulation] and the prior art. See MPEP 2111.02 (II).  If so, the recitation of the intended uses serve to limit the claim, Id. (citing In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)), see MPEP 2111.02 (II). 
	However, in this case, both Chiou and the claimed invention have the same structural elements: MCP formulations pH values and relying upon the same buffer excipient, benzalkonium chloride. These limitations satisfy the structural requirements of the claimed invention. There is no indication that the intended use of “intranasal formulation” results in a structural difference between the claimed formulation and the prior art, Chiou.	
	While Chiou does not recite the limitations of “wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks,” said properties are present as Chiou teaches these limitations for its formulation of MCP. The claimed invention discloses a formulation comprising MCP, a pH of above about 4.5 and benzalkonium chloride.  As these limitations are taught by Chiou, the claimed formulation’s properties in terms of O.D. at the claimed density and storage conditions of temperature and humidity, are necessarily present.
	The rationale to support a finding of obviousness is the combination prior art elements (formulations of MCP in the claimed pH ranges) according to known methods (use of the same benzalkonium chloride excipient in amounts that are touching upon, overlapping or close enough to be prima face obvious) to predictably arrive at the claimed invention. 
	Regarding claim 4 and the limitation of where the pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar (including a reduced sugar, such as sorbitol) or a flavoring agent, Chiou teaches various salts of drugs, see paragraphs 27-29 and 36. See also paragraph 105 and other recitations of the salt, sodium acetate as a buffer.
	Regarding claim 7 and the limitation of wherein the pharmaceutical composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, while Chiou does not teach said limitation, said properties are necessarily present as Chiou teaches the pharmaceutical composition of claim 1.  
	Regarding claim 8 and the limitation of the buffers listed therein, Chiou teaches the buffers of sodium acetate and triethanolamine, see paragraph 105.
	Regarding claims 9 and 10, and the limitations of sodium acetate and sodium citrate, Chiou teaches a pharmaceutical composition comprising metoclopramide and an acid (citric acid, the acid form of the salt sodium citrate), which buffers the formulation to a pH of about 5.5, see paragraph 120. Further, Chiou teaches the use of sodium acetate in its liquid formulations, see paragraph 105.
	Regarding claims 18-19 and the limitations of benzalkonium chloride from 0.02% to about 0.03% w/v or 0.02% to about 0.04% w/v, as noted above, see the following teachings of Chiou.
	While claims 18-19 recite that benzalkonium chloride from 0.02% by weight and Chiou teaches a top range of 0.02% by weight, because the claimed ranges touch upon each other, for example an amount taught by Chiou such as 0.021% (i.e. reasonably interpreted to be about 0.02% as per Chiou) would meet the limitation of  more than 0.02% as claimed.
	Regarding claims 20-21 wherein the benzalkonium chloride is at a concentration of about 0.025% w/v, it is noted that both the claims and Chiou use the term about to define their prospective % w/v of 0.20 % (Chiou) and 0.25% as claimed. While there are differences between the claimed and taught w/v%, MPEP 2155.05 allows for the obviousness of close ranges, citing the differences of alloy metal concentrations off by amounts approximating those here, 0.05% with regard to Titanium Metals Corp. of America v. Banner.1
	Therefore, the claimed invention is obvious over by cited prior art.

	Claims 3, 5, 11, 16, 17, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chiou (US Publication 2003/0069232, published April 10, 2003) as applied to claims 1, 4, 7-10 and 18-21, in view of Pramidin Prescribing Information (PI) (1997).
	As noted above, in terms of claims interpretation, it is determined that claim 1 recites that its formulation has the structural limitations of comprising MCP; benzalkonium chloride or benzyl alcohol, resulting in a pH of above about 4.5.  Therefore, prior art reciting these elements will teach the claimed invention (despite any lack of teaching of teaching the intended use limitations of an intranasal formulation or the observed properties of optical density (O.D.) under specific storage and concentration conditions).
	Chiou discloses the pharmaceutical composition as recited in claims 1, 4, 7-10 and 18-21. Accordingly, these claims are rendered obvious over the teachings of Chiou, as described above. With regard to claims 3, 5, 11, 16, 17, 22, and 23, these claims are obvious over Chiou in view of Pramidin as detailed below.
	Claim 3 is directed to the pharmaceutical composition of claim 1, wherein the pharmaceutical composition is substantially free of any additional antioxidant.
	For purposes of claim interpretation, claim 3 depends from claim 1, where the composition of claim 1 comprises metoclopramide and the benzyl alcohol, where benzyl alcohol is interpreted as the sole antioxidant of claims 1 and 3, (i.e., formulation is substantially free of any additional antioxidant). 
	Regarding claim 3 and the choice of benzyl alcohol as the sole antioxidant, Pramidin Prescribing Information teaches a composition comprising the antioxidant benzyl alcohol, see page 1. While not explicitly stating that benzyl alcohol is the sole antioxidant, it is pointed out that Chiou teaches that modifications of its described methods are obvious to person of skill in the art to which the invention pertains [including formulation of its pharmaceutical formulations] are intended to be within the scope of the invention, see paragraph 138.  It is noted that Chiou teaches one of its alternate formulation is formulated with an alternate to metoclopramide and a single alternate antioxidant, sodium edetate, see Example 1, paragraph 129. Accordingly, it would be within the purview of one of ordinary skill in the art to formulate a composition with benzyl alcohol as the sole antioxidant as claimed. 
	Regarding the claim 5 limitation from about 20.0% (w/v) to about 30.0% (w/v) concentrations of metoclopramide, Pramidin Prescribing Information teaches Pramidin 10, which has a 200 mg/ml, which is equivalent to 20% (w/v) concentration, see page 1. 
	Regarding claim 11, wherein the pharmaceutical composition comprises benzyl alcohol at a concentration of up to about 0.8% (w/v), Pramidin Prescribing Information teaches the use of benzyl alcohol for its metoclopramide, see page 1, section “Other Ingredients.”  Regarding claim 11 in particular, while not specifically disclosing the amounts of benzyl alcohol, Chiou teaches the use of phenylethyl alcohol (a structurally similar equivalent of benzyl alcohol, differing by a single –CH2- group) in amounts of up to 0.5%, see paragraph 90.  
	Regarding claims 16-17 and the limitations of nasal administration device, adapted to deliver a pre-defined dose to a patient’s nostril, Pramidin Prescribing Information discloses said device (dispenser) starting on page 5 and bridging to page 6, reproduced below.  

    PNG
    media_image5.png
    258
    514
    media_image5.png
    Greyscale

	Pramidin Prescribing Information discloses that the dispenser administers 1 puff of either 10 mg or 20 mg in each nostril in a single administration, see page 5, Section entitled Dosage and Administration, PRAMIDIN 10 or PRAMIDIN 20. 
	Regarding claims 22-23, wherein the pharmaceutical composition comprises benzyl alcohol at a concentration of about 0.01 % to about 0.1 % (w/v) or at a concentration of about 0.75% (w/v), Pramidin Prescribing Information teaches the use of benzyl alcohol for its metoclopramide, see page 1, section “Other Ingredients.”  Regarding claim 11 in particular, while not specifically disclosing the amounts of benzyl alcohol, Chiou teaches the use of phenylethyl alcohol (a structurally similar equivalent of benzyl alcohol, differing by a single –CH2- group) in amounts of up to 0.5%, see paragraph 90.
	The rationale to support this finding of obviousness is the combination of prior art elements according to known methods (a metoclopramide formulation comprising a buffer in the claimed pH, where MCP formulations are known to comprise alcohol preservatives such as benzyl alcohol and phenylethyl alcohol in known amounts) to predictably arrive the claimed invention.
	
	Therefore, the invention as a whole was prima facie obvious at the time it was invented. 

RESPONSE TO ATTORNEY ARGUMENTS:
	The Attorney response states Chiou and Lehman do not inherently teach each and every element of amended claim 1. In response, the previous novelty rejection over Chiou has been withdrawn and a new obviousness rejections over Chiou and Chiou in view of Pramidin Prescribing Information (PI) (1997) have been made to address the pending claims including amended claim 1 and new claims 18-23 as detailed above.

New Non-Statutory Double Patenting Rejections
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1, 4, 7, 8, 9, 10, 11 and 16-23 are on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 13 and 15-16 of US Patent 11020361 (formerly Application No. 16181841).
	The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.
	Regarding claim 1 and the limitations of an intranasal MCP formulation comprising MCP, benzyl alcohol or benzalkonium chloride, and the recited limitation of a pH above about 4.5, US Patent 11020361 claims a method of treating gastroparesis in a patient, comprising intranasally administering to the patient an amount of a metoclopramide composition effective to deliver about 15 mg of metoclopramide, or a pharmaceutically-acceptable salt thereof, to the patient, wherein the composition comprises citrate in a concentration of at least about 10 millimolar, and wherein the intranasally administering is effective to treat gastroparesis,  see claim 1.
	Regarding claim 1, Pat ‘361 discloses its MCP formulation further comprises benzalkonium chloride (see claim 3), and a buffer (see claim 2); wherein the MCP formulation has a pH of above about 4.5 (see claim 5).  See also claim 6 that discloses benzyl alcohol also. 
	Regarding claim 4 where in the composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar and a flavoring agent, Pat 361 discloses various buffers including buffer salt, phosphate, acetate, borate, cacodylate, citrate, formate, maleate succinate, veronal acetate etc., see claim 8. Further, see claims 8-9, disclosing sodium acetate salt and sodium citrate salt buffers. 
	Regarding claim 7 and the limitation of osmolality claimed therein for the MCP composition, 361 Pat discloses its metoclopramide composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, see claim 7.
	Regarding claim 8 and the extended Markush group of buffers disclosed and claims 9-10 specifically disclosing sodium acetate and sodium citrate, claim 8 of 361 Pat discloses said Markush list of buffers, claim 9 discloses sodium acetate and claim 10 discloses sodium citrate.
	Regarding claim 11 and the limitation therein of benzyl alcohol in the claimed concentration range, the 361 Patent discloses the same, the metoclopramide composition has a benzyl alcohol concentration from about 0.01% (w/v) to about 0.8% (w/v), see claim 13.
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claims 15-16 of the 361 Patent disclose the intranasal spray administration administered as two sprays.  Claims 15-16 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
	Regarding claims 18-19 and the limitations of benzalkonium chloride from 0.02% to about 0.03% w/v or 0.02% to about 0.04% w/v, claim 4 of the 361 patent teaches a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v).
	Regarding claims 20-21 wherein the benzalkonium chloride is at a concentration of about 0.025% w/v, claim 4 of the 361 patent teaches a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v).
	Regarding claims 22-23, wherein the pharmaceutical composition comprises benzyl alcohol at a concentration of about 0.01 % to about 0.1 % (w/v) or at a concentration of about 0.75% (w/v), claim 13 of the 361 patent teaches a benzyl alcohol concentration from about 0.01% (w/v) to about 0.8% (w/v).
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition for treating gastroparesis with MCP with overlapping scope.  
	As such, the claims of the instant application are obvious in view of the cited art. 

	Claims 1, 3-5, 7-11 and 16-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 13, 17, 18, 25 and 27 of US Patent 8334281 B2.
	The contents and disclosure of the rejected claims and are discussed above and hereby incorporated herein.  
	 Regarding claim 1, US Patent 8334281 B2 claims a pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, a citrate buffer, and benzalkonium chloride; wherein the composition is a nasal solution that is clear to pale yellow when compared to standard E, 32 USP <631> on storage at a temperature of 40.degree. C. for at least about 4 weeks; and wherein the composition has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar, and so forth, with overlapping, if not identical scope, see claim 1.  
	Regarding claim 1, 281 Patent discloses its pharmaceutical composition of claim 1, having a starting pH of at least about 4.5, or at least about 5.0, see claims 2-3.
	Regarding claim 3 and the limitation of being free of any additional antioxidant, the 281 Patent discloses its pharmaceutical composition is substantially free of any additional antioxidant, see claim 4. 
	Regarding claim 4 and the limitation a salt, the 281 Patent discloses sodium citrate salt as a buffer, see claims 1 and 17. See also claim 5 reciting a salt, EDTA, sorbitol, a sugar or a flavoring agent. 
	Regarding claim 5 wherein the pharmaceutical composition has a concentration of metoclopramide, or a pharmaceutically-acceptable salt thereof, of from about 20.0% (w/v) to about 30.0% (w/v), this limitation is taught by claim 6 of the 281 Patent.
	Regarding claim 7 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by claim 8 of the 281 Patent. 
	Regarding claim 8 and the extended Markush group of buffers disclosed and claims 9-10 specifically claiming sodium acetate and sodium citrate, claim 13 of 281 Pat discloses said Markush list of buffers.
	Regarding claims 9 and 10 and the limitation of sodium acetate and sodium citrate as buffers, the 261 Patent discloses citrate and acetate as buffers (see claim 13), sodium citrate as a buffer, see also claims 1 and 17.
	Regarding claim 11 and the limitation of benzyl alcohol is about 0.01 to about 0.8% w/v, the 261 Patent discloses said limitation, see claim 18.
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claim 27 of the 261 Patent discloses the intranasal administration of its MCP formulation. Claims 27 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
	Regarding claims 18-19 and the limitations of benzalkonium chloride from 0.02% to about 0.03% w/v or 0.02% to about 0.04% w/v, claims 7 and 25 disclose a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v).
	Regarding claims 20-21 wherein the benzalkonium chloride is at a concentration of about 0.025% w/v, claims 7 and 25 disclose a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v).
	Regarding claims 22-23, wherein the pharmaceutical composition comprises benzyl alcohol at a concentration of about 0.01 % to about 0.1 % (w/v) or at a concentration of about 0.75% (w/v), claim 17 of the 261 discloses its MCP composition comprises less than 1 % benzyl alcohol.  Further, claim 18 discloses a concentration of benzyl alcohol is about 0.01 to about 0.8% w/v.
	As such, the pending claims of the instant application are obvious in view of those of US Patent 8334281.

	Claims 1, 4, 7, 8, 9, 10, 11 and 16-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2,  4, 15, 18, 19, 20, 24, 27 and 29-30 of co-pending Application No. 17100664.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
	Application No. 17100664 claims an intranasal pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, wherein the pharmaceutical composition has a pH of above about 4.5, wherein the pharmaceutical composition has less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40.degree. C. and 75% relative humidity, wherein the pharmaceutical composition further comprises citrate in a concentration of at least 10 millimolar, and wherein the intranasal pharmaceutical composition is formulated for intranasal administration, See claim 1 amended on Sept 24, 2021. 
	Regarding claim 1, Application 17100664 discloses the intranasal composition further comprises benzalkonium chloride, see claim 2.
	Regarding claim 4 and the limitation a salt, Application No. 17100664 discloses sodium citrate and sodium acetate salts, see claim 20.
	Regarding claim 7 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by Application No. 17100664, see claim 18.
	Regarding claim, 8 and the extended Markush group of buffers disclosed and claims 9-10 specifically disclosing sodium acetate and sodium citrate, Application No. 17100664 discloses said Markush list of buffers, see claims 4 and 19.  See also claim 20 disclosing sodium acetate and sodium citrate.
	Regarding claims 9 and 10 and the limitation of sodium acetate and sodium citrate as buffers, Application No. 17100664 teaches sodium acetate and sodium citrate see claim 20.
	Regarding claim 11 and the limitation of benzyl alcohol is about 0.01 to about 0.8% w/v, Application No. 17100664 teaches said limitation, see claim 24
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, Application No. 17100664 discloses said device (see claims 29-30) in a pre-defined dose of two sprays (see claim 27). 
	Regarding claims 18-19 and the limitations of benzalkonium chloride from 0.02% to about 0.03% w/v or 0.02% to about 0.04% w/v, Application No. 17100664 teaches the limitation of wherein the pharmaceutical composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), see claim 15. 
	Regarding claims 20-21 wherein the benzalkonium chloride is at a concentration of about 0.025% w/v, Application No. 17100664 teaches the limitation of wherein the pharmaceutical composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), see claim 15.
	Regarding claims 22-23, wherein the pharmaceutical composition comprises benzyl alcohol at a concentration of about 0.01 % to about 0.1 % (w/v) or at a concentration of about 0.75% (w/v), claim 24 discloses wherein the pharmaceutical composition comprises benzyl alcohol in a concentration from about 0.01% (w/v) to about 0.8% (w/v).
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition treating gastroparesis with MCP with overlapping scope.  
	As such, the claims of the instant application are obvious in view of the cited art. 

	Claims 1, 3, 4, 7, 8 and 16-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1, 3, 11, 12, 13, 14, 15, 16, 19 and 20-21 of co-pending Application No. 16646527. 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
	Application No. 16646527 claims a  method of achieving a therapeutically effective area under the curve (AUC) extrapolated to infinity from dosing time (AUC.sub.0-infinity) of metoclopramide in a subject in need thereof, comprising intranasally administering an intranasal pharmaceutical composition to the subject, wherein the intranasal pharmaceutical composition comprises: 
	15 mg metoclopramide, or a pharmaceutically acceptable salt thereof; 
	and wherein following said administering the subject exhibits an AUC.sub.0-infinity of metoclopramide which is at least as great as that provided by oral administration to the subject of an oral composition comprising 10 mg MCP, see amended claim 1 of Nov 20 2020. 
	Regarding the benzalkonium chloride and pH limitations of claim 1, Application No. 16646527 discloses starting pH values at least about 4.6 and at least about 5.0, see claims 11 and 12. See also claims 3 and 15. 
	Regarding claim 3 and the limitation of being free of any additional antioxidant, Application No. 16646527 teaches said limitation, see claim 13. 
	Regarding claim 4 and the limitation of a salt, EDTA, sorbitol, sugar agent, flavor agent, claim 14 of Application No. 16646527 discloses said limitation of salt, EDTA, sorbitol, sugar agent or a flavoring agent.
	Regarding claim 7 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by claim 16.  
	Regarding claim 8 and the extended Markush group of buffers disclosed, Application No. 16646527 teaches the same Markush group of buffers, see claim 19, including citrate and acetate buffers.
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, Application No. 16646527 discloses the intranasal administration of its MCP formulation, see claims 20 and 21. Claims 20- 21 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device at a pre-defined dose of either two sprays, or in a volume between 40 and 80 microliters.
	Regarding claims 18-19 and the limitations of benzalkonium chloride from 0.02% to about 0.03% w/v or 0.02% to about 0.04% w/v, Application No. 16646527 teaches
wherein the pharmaceutical composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), see claim 15. 
	Regarding claims 20-21 wherein the benzalkonium chloride is at a concentration of about 0.025% w/v, Application No. 16646527 teaches
wherein the pharmaceutical composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), see claim 15.
	Regarding claims 22-23, wherein the pharmaceutical composition comprises benzyl alcohol at a concentration of about 0.01 % to about 0.1 % (w/v) or at a concentration of about 0.75% (w/v), claim 24 discloses wherein the pharmaceutical composition comprises benzyl alcohol in a concentration from about 0.01% (w/v) to about 0.8% (w/v).
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition treating gastroparesis with MCP with overlapping scope.  
	As such, the claims of the instant application are obvious in view of the cited art. 	

Conclusion
	In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).